UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6610



HENRY ERIC HAMILTON; CHESTER JAMES DOLES,

                                          Plaintiffs - Appellants,

          versus

SIMON WAINWRIGHT, Captain, in official and
individual capacities; JUDY M. SMITH, Ser-
geant, in official and individual capacities;
S. MOCK, Hearing Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge; John R.
Hargrove, Senior District Judge. (CA-95-1240-AMD)


Submitted:   September 5, 1996        Decided:   September 17, 1996

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Eric Hamilton, Chester James Doles, Appellants Pro Se. John
Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellants appeal the district court's order granting Defen-

dants summary judgment in part. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3